                        Case 2:17-cv-00186-cr Document 26 Filed 01/04/19 Page 1 of 3
United States District Court, District of Vermont                       Case No.    &-·. \} .. (\) ...       \~0       ~,...-,i,-•T r-oURT
                                                                                                              ' us   0l~thl:µ l:    J.   l

Michael Sullivan                                                                                               E>ISTf~lCT OF VERMOHT
                                                                                                                        FiLED
Plaintiff

V                                                                                                              201, JAN -t. fH 1: 02
Defendant                                                                                                              CLERK
Senator Bernie Sanders                                                                                                   {IM/
                                                    Civil Rights Complaint                                      r,yf~:PUTY CLERK
                                                        Introductory


I am member of the United Association of Plumbers, Fitters, Welders and Service Techs that is one union, of 55 national unions


in the AFL-CIO. For over three years, I have sent 100s of emails to 25 National union leaders of the AFL-CIO in Washington D,


C that got forwarding to union members, family, and friends in every state of the country literally millions of people were


receiving my emails. Exhibit A: Some of the unions that receive my emails.




1 The Defendant Senator Bernie Sanders has been taken my email returns peacefulness8@qmail.com without my authorization


in violation of 18 U.S.C. 2701 (a) 1-2 that enable him to run for President of the United States, while the FBI has been


conducting COINTELPRO operations against me for over 4 and half years.




2 The Defendant Senator Bernie Sanders has violated my civil rights, 42 U.S.C. A. 1981 equal rights under the law: 42 U.S.C.


A. 1983 Civil Actions Deprivation of Rights. A Conspiracy to interfere with civil rights. 42 U.S.C, 42 U.S Code 1982 -

Property rights of citizens, 42 U. S. Code 1986 - Action for neglect to prevent

3 The Plaintiff hand deliver a letter to Senator Bernie Sanders Burlington Vermont office in the first week of February 2017. The


plaintiff requested that the defendant give me all my email returns, that he has taken from my return


email peacefullnes8@qmail.com Exhibit B My letter to Senator Sanders, I have never heard back from Senator Sanders.




4 The plaintiff requests the court to appoint counsel under 28 U.S. Code 1915 - Proceedings in forma pauperis (a) (1) (e) (1)


"I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.


    ~d~
Michael Sullivan Executed on September27', 2017 PO Box 541323, Waltham Ma 02454 781 472 2647
                                            ;t0
                     Case 2:17-cv-00186-cr Document 26 Filed 01/04/19 Page 2 of 3
Some unions are not on the list.                                                                        Exhibit A

ltburn@iaff.org, International Association of Fire Fighters 300,000

sdavidow@apwu.org. America Postal workers Union 330,000

region2@umwa.org, united Mine workers Union region 2

ryantko@um.org, United Mine Workers of America 35,000 members

umwa@ns.sympatico.ca, United Mine Workers of America

umwadistrict22@emerytelcom.net, Emory Telcom

umwadistrict20@bellsouth.net Bell south was Cingular Wireless.

nkorkolis@opeiu.org, Office of Professional Employees International Union 125,000 members

personnel@ibew.org, International Brotherhood Electrical workers

bentonumwa@frontier.com, Frontier Communications 18,000 workers

president384@aol.com,New York City Largest Union Public Employee Union 125,000

pac_td@smart-union.org, SMART, the International Association of Sheet Metal, Air, Rail and Transport Worker 216 000

opcmiaintl@opcmia.org, Operative Plasterers' and Cement Masons' International Association 39,000 members

nnocmissourikansas@calnurses.org, national Nurse united 185,000 members

mail@iupat.org, International Union of Painters and Allied Trades 100,000 members

media@twu.org, Transportation workers union 500,000

ljacobs@calnurses.org, part of national Nurse united 185,000 members

nflpaexecutive@nflplayers.com National Football Players executive department

lasvegas@nnoc.net,Part of National Nurse United

kristin.ranger@sagaftra.org, Screen Actors Guild and American Federation of Television and Radio Artists
Announcement of Merger Referendum Results 129,000 members.

janumwa@neondsl.com,

jdewberry@1ocal375.org

jcarter@umwa.org, West Virginia AFL-CIO VP s

iwmagazine@iwintl.org, Iron workers 125,000 members

ibewpoliticaldept@ibew.org, political Department IBEW

ipjones@boilermakers.org, lnternationa Brother hood of Boiler makers

info@afacwa.org, Association Of Flight Attendants info@smwia.org, Sheet Metal Workers

iatsepac@iatse-intl.org, The International Alliance of Theatrical Stage Employees, Moving Picture Technicians, Artists
and Allied Crafts of the United States, is a labor union representing over 130,000 technicians, artisans and craftspersons
in the entertainment industry, including live theatre, motion picture and television production, and trade shows.ill It was
awarded Tony Honors for Excellence in Theatre in 1993.Most National news commentators receive my emails,
                       Case 2:17-cv-00186-cr Document 26 Filed 01/04/19 Page 3 of 3

                                                                                                          Exhibit B


To Senator Bernie Sanders. 357 Western Ave Suite 1B Burlington, VT 05819 Tel 800 339 9834


I want all my return emails from peacefullness8@gmail.com my name is Michael Sullivan those email returns are my
property.


Senator Bernie Sanders received all my return emails frompeacefullness8@qmail.com that came from the general
population that made it possible for you to run for President of the United States and raise over $220 million dollars while
the federal government is conducting continuous physiological war on me.


Senator Sanders you are contributing to my civil rights violation by not letting me receive my email returns or funds raise
from them.


All emails that Senator Bernie Sanders receive frompeacefullness8@gmail.com is my property. All email returns and
contacts that Senator Sanders receive from peacefullness8@gmail.com in his database is my property Michael Sullivan.


I Michael Sullivan on February 2, 20167, is requesting Senator Sanders to immediately forward all emails that you receive
from peacefullness8@gmail.com email address. Senator Bernie Sanders please send this email list to my email
accountpeacefullness8@gmail.com


I Michael Sullivan has suffered enough I want my return email returns form address peacefullness8@gmail.com so I can
hire a civil rights lawyer and participate in the political process more efficiently.
I Michael Sullivan never gave you Senator Bernie Sanders authorization to receive my emails
from peacefullness8@gamil.com


Senator Sanders please call the Boston FBI office and request they investigate my civil rights complaint I file in November
2016. I help your Presidential campaign more then taken care of myself. The United Association want me to run as
delegate in Boston so I could go to the Convention in San Diego over the past summer. I believe they would have
proceeded to help me getting an attorney at the point with the backing of the 300,000 members in the United Association.
Instead of taken the time and mailing letters to members of Local 12 to let them know the political work I was doing for
your presidentially campaign, Congress, AFL-CIO and country, I allocated all my time to help you get elected President. I
have a motion at Middlesex Superior Court to compel a public official to enforce the law against Waltham Police officer
Hart. Officer Hart defaulted and did not appear in court under the direction of the FBI as they force her to write incorrect
police report implying I needed mental help. Her testimony would have confirmed my allegation that the FBI force her to
write incorrect police report. A 1974 privacy act release form is attach along with 7 letters.




Michael Sullivan
